Citation Nr: 0929771	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to July 
1990 and from January 1991 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which addressed 
several issues.  With regard to the low back issue, a notice 
of disagreement was received in September 2006, a statement 
of the case was issued in August 2007, and a substantive 
appeal was received in August 2007.  With regard to the 
bilateral hearing loss and tinnitus issues, a notice of 
disagreement was received in August 2007, a statement of the 
case was issued in July 2008, and a substantive appeal was 
received in July 2008.  

The Veteran did not report for a hearing scheduled before the 
Board in April 2009.  

The September 2006 rating decision also found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for right hip injury and 
neck pain, and the Veteran filed a notice of disagreement in 
August 2007.  A statement of the case was issued in July 
2008.  However, in his substantive appeal, the Veteran 
expressly indicated that he was only appealing the tinnitus 
and bilateral hearing loss issues.  Thus, the hip and neck 
issues are not in appellate status.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  Hearing loss disability was not manifested during active 
service or for many years after active service, nor is 
hearing loss disability otherwise causally or etiologically 
related to active service. 

2.  Tinnitus disability was not manifested during active 
service or for many years after active service, nor is 
tinnitus disability otherwise causally or etiologically 
related to active service.

3.  In a June 1996 rating decision, the RO denied entitlement 
to service connection for a low back disability; the Veteran 
did not file a notice of disagreement.

4.  In July 2005, the Veteran filed a request to reopen his 
claim of service connection for a low back disability. 

5  Evidence received since the June 1996 rating decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  

3.  The June 1996 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in September 2005, December 2005, and August 2006.  In 
March 2006, the Veteran was provided with notice of the types 
of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  

With regard to the low back issue, the Board notes that the 
September 2005 VCAA letter explained to the Veteran what 
constitutes "new" evidence and what constitutes "material" 
evidence.  Thus, the Board concludes that the Veteran has 
been provided with the type of notice contemplated by the 
Court in Kent and no additional notice is necessary.  Thus, 
VA has satisfied its duty to notify the appellant.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  With regard to the bilateral 
hearing loss and tinnitus issues, the evidence of record also 
contains a report of VA examination performed in February 
2006.  The examination report obtained is fully adequate and 
contains sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  With 
regard to the low back issue, no examination is required 
since the request to reopen the claim is denied in this 
decision.  A VA examination is not required with regard to a 
claim to reopen a finally adjudicated claim unless new and 
material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii).  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Bilateral Hearing Loss and Tinnitus

Criteria & Analysis

The Veteran has claimed entitlement to bilateral hearing loss 
and tinnitus due to exposure to noise from aircraft and 
artillery during active service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination for entrance purposes 
dated in January 1990 reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
20
15
LEFT
15
15
5
15
15

Another service audiological examination was performed in 
March 1990.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
0
15
5
LEFT
10
5
0
0
45

Service medical records dated in June 1990 reflect that the 
Veteran's ears were within normal limits.  

Another service audiological examination was performed in May 
1991.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
20
15
LEFT
15
15
5
15
15

Reports of Medical History dated in January 1990, for 
entrance purposes, and in March 1991, reflect that the 
Veteran checked the 'no' boxes for hearing loss and ear, 
nose, or throat trouble.  

The Veteran underwent a VA examination in February 2006.  He 
reported hearing loss and constant, bilateral tinnitus since 
service.  He reported noise exposure during service.  He 
denied any noise exposure prior to, or following, service.  

Speech recognition testing showed scores of 94 percent for 
the right ear and 96 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
30
55
LEFT
15
15
20
70
70

The examiner diagnosed hearing loss and tinnitus.  The 
examiner opined that hearing loss and tinnitus are less 
likely as not caused by or a result of noise exposure while 
in service.  The examiner reasoned that an electronic hearing 
test conducted in May 1991 showed that the Veteran had 
hearing sensitivity within normal limits immediately prior to 
separation in June 1991.  

The Board notes that the lack of any evidence of continuing 
bilateral hearing loss for over 14 years between the period 
of active duty and the evidence showing bilateral hearing 
loss and tinnitus is itself evidence which tends to show that 
no bilateral hearing loss and tinnitus were incurred as a 
result of service.  Moreover, there is no medical evidence 
showing that bilateral hearing loss manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service, and therefore service 
connection for bilateral hearing loss may not be presumed to 
have had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any tinnitus and bilateral hearing loss during service in 
this case is supported by affirmative evidence, consisting of 
several service audiological examinations which showed normal 
audiometric testing, including the May 1991 audiological 
examination immediately prior to separation.  Although the 
Veteran has asserted that his bilateral hearing loss and 
tinnitus are due to acoustic trauma in service, the fact 
remains, however, that there is no record of complaints of 
hearing loss and tinnitus during service, and he has not 
provided any medical evidence, whatsoever, showing findings 
or a diagnosis of bilateral hearing loss and tinnitus until 
February 2006.   

Furthermore, none of the aforementioned medical evidence 
links the Veteran's bilateral hearing loss and tinnitus to 
his military service.  In fact, the February 2006 VA examiner 
specifically opined that the Veteran's hearing loss and 
tinnitus are less likely than not due to service.  As such, 
there is no evidence of record to support a finding that his 
current bilateral hearing loss and tinnitus are etiologically 
related to the Veteran's military service.  

The Board has considered the Veteran's own lay statements to 
the effect that bilateral hearing loss and tinnitus are 
causally related to service.  However, the Veteran is not 
competent to provide a medical nexus opinion between 
bilateral hearing loss and tinnitus and an injury, disease, 
or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that bilateral hearing loss and tinnitus are 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision for the issues adjudicated by this 
decision.  38 U.S.C.A. § 5107(b).

New and Material Evidence for a Low Back Disability

Criteria & Analysis

The Veteran's claim of service connection for a low back 
disability was denied in a June 1996 rating decision.  The 
Veteran did not file an appeal, thus the rating decision is 
final.  38 U.S.C.A. § 7104.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for a low back disability was received in July 
2005, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2008).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 1996 rating decision, the Veteran's 
service treatment records were of record along with an August 
1995 VA outpatient treatment record reflecting complaints of 
low back pain.  In addition, a VA examination report dated in 
March 1996 reflected a finding of insufficient evidence for 
any acute or chronic lumbosacral spine disorder.  Based on 
the record at that time, the RO denied service connection for 
a low back disability based on a finding of no current 
diagnosis of a low back disability.  As already noted, the 
Veteran did not initiate an appeal from the June 1996 rating 
decision denying his claim.  Therefore, VA may not undertake 
another merits analysis of the underlying service connection 
claim unless new and material evidence is received.    

Turning to the evidence which has been received since the 
June 1996 decision, the Board notes that newly received 
evidence includes buddy statements and statements by the 
Veteran reflecting that a low back disability was related to 
service.  

After reviewing the evidence received since the June 1996 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 1996.  
The Veteran has submitted his own statements, as well as 
buddy statements, but these statements are essentially 
duplicates of statements that were previously considered, 
specifically statements made at the March 1996 VA 
examination.  There is no new medical evidence which shows a 
current low back disability related to service.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

In sum, the Board finds that the evidence received since the 
1996 rating decision does not raise a reasonable possibility 
of substantiating the low back disability claim.  As such, 
new and material evidence has not been received and the claim 
has not been reopened.  




ORDER

Service connection for bilateral hearing loss is not 
warranted.  

Service connection for tinnitus is not warranted.  

New and material evidence has not been received to reopen the 
claim of service connection for a low back disability.  

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


